CONFIRMATION

     

         
Date:
  March 10, 2008
To:
  G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC
 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705
 
  Attn: Danny Prosky
 
  Fax: 714-918-9102
 
  Phone: 714-667-8252 x315
From:
  LASALLE BANK NATIONAL ASSOCIATION
 
  540 West Madison, Suite 2132
 
  Chicago, IL 60661
 
  Fax: (312) 992-5847
 
  Re: Swap Transaction [No. INF 32215/49468]

     

Ladies/Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Swap Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.
(“ISDA”)), without regard to subsequent amendments or revisions thereto, are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions of this Confirmation, this Confirmation will
govern. Each party represents and warrants to the other that (i) it is duly
authorized to enter into this Swap Transaction and to perform its obligations
hereunder and (ii) the person executing this Confirmation is duly authorized to
execute and deliver it.

1. This Confirmation supplements, forms a part of, and is subject to, the 1992
the ISDA Master Agreement in the form published by ISDA (Local Currency—Single
Jurisdiction) (the “Agreement”) as if you and we had executed the Agreement (but
without any Schedule thereto). The Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and the parties shall be deemed to have elected Market Quotation
and Second Method as the payment measure and payment method, respectively, under
the Agreement. This letter agreement shall constitute a Confirmation under the
Agreement. In addition, you and we agree to use our best efforts to promptly
negotiate, execute, and deliver an ISDA Master Agreement (as published by ISDA)
including a Schedule thereto (a “Full ISDA Agreement”). It shall constitute an
Additional Termination Event under the Agreement if a Full ISDA Agreement is not
fully executed and delivered by both parties by the 60th day after the Trade
Date. In connection with such Additional Termination Event, you shall be deemed
the Affected Party. Upon execution and delivery by both parties of a Full ISDA
Agreement, this letter agreement shall constitute a Confirmation thereunder and
the Agreement (including the Additional Termination Event referred to in this
paragraph) shall be deemed terminated.

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

     
Notional Amount:
  USD 5,800,000.00
Trade Date:
  March 6, 2008
Effective Date:
  March 10, 2008
Termination Date:
  March 6, 2011

Fixed Amounts:



      Fixed Rate Payer: G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC

Fixed Rate: 3.05

Fixed Rate



      Payer Payment Date: The 1st day of each month commencing on April 1, 2008
to and including the Termination Date, subject to adjustment in accordance with
the Modified Following Business Day Convention

     
Fixed Rate
Day Count Fraction:
 
Actual/360
Floating Amounts:
 

Floating Rate Payer:
  LASALLE BANK NATIONAL ASSOCIATION

Floating Rate



      Payer Payment Date: The 1st day of each month commencing on April 1, 2008
to and including the Termination Date, subject to adjustment in accordance with
the Modified Following Business Day Convention

         
Floating Rate Option:
  USD-LIBOR-BBA
Designated Maturity:
  1 month
Initial Floating Rate:
    3.05813 %
Spread:
  None
Floating Rate Day Count Fraction:
  Actual/360

Reset Dates: The first day of each Calculation Period

      Method of Averaging:Inapplicable

Compounding:
  Inapplicable
Business Days:
  New York and London
Calculation Agent:
  LASALLE BANK NATIONAL ASSOCIATION

3. Offices:



(a)   The Office of the Fixed Rate Payer for this Swap

Transaction is Santa Ana, CA.

(b) The Office of the Floating Rate Payer for this Swap

Transaction is Chicago, IL.

4. Account Details:

Payments to LASALLE BANK NATIONAL ASSOCIATION:

LASALLE BANK NATIONAL ASSOCIATION, ABA #0710-0050-5, A/C 2090102-9030, Attn:
Derivative Operations

Payments to G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC:

Please Advise

5. Other Provisions:

Assignment: This Swap Transaction may be assigned only

with prior written consent



      Netting: The parties hereto hereby agree that subparagraph (ii) of Part
2(c) of the Agreement shall not apply to any Swap Transaction

6. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each entity or person that opens an
account.

When you open an account, we will ask for the business’ full legal name, street
address, and tax identification number and other information that will assist us
in identifying the business. We may also ask for other identifying information
such as your date of birth and a copy of your driver’s license.

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by responding within ten (10) Business Days by either
(i) returning via facsimile an executed copy of this Confirmation to the
attention of Derivative Client Services (fax number: (312) 992-5847 and phone
number: (312) 992-5844), or (ii) sending a facsimile to the attention of
Derivative Client Services substantially to the following effect: “We
acknowledge receipt of your fax dated March 6, 2008 with respect to a Swap
Transaction between G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC and LASALLE BANK
NATIONAL ASSOCIATION with an Effective Date of March 10, 2008 and a Termination
Date of March 6, 2011 and confirm that such fax correctly sets forth the terms
of our agreement relating to the Swap Transaction described therein. Very truly
yours,      , by (specify name and title of authorized officer).” Failure to
respond within such period shall not affect the validity or enforceability of
this Swap Transaction, and shall be deemed to be an affirmation of the terms and
conditions contained herein, absent manifest error.

Yours sincerely,

LASALLE BANK NATIONAL ASSOCIATION

         
By: /s/ Lily Levin
  _   By: /s/ James M. Jarosz
Name: Lily Levin
      Name: James M. Jarosz
Title: Vice President
      Title: Vice President

Confirmed as of the date first written:

G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


